Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1, 5-6, 9-13, 16-19, 23, 31, 33, 36, 39, 41, 53-57, 59-60 and 63 are pending. Claims 1, 5-6, 9-13, 16-19, 23, 31, 33, 36, 39, 41, 53-57, 59-60 and 63 are presented for examination on the merits.

Restriction/Election Requirement
Claims 1, 5-6, 9-13 and 63 are allowable. Claims 16-19, 23, 31, 33, 36, 39, 41, 53-57 and 59-60, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-X, as set forth in the Office action mailed on 7/9/2021, is hereby withdrawn and claims 16-19, 23, 31, 33, 36, 39, 41, 53-57 and 59-60 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-6, 9-13 and 63 under 35 U.S.C. 103 as being unpatentable over Dumont et al. in view of Jain et al. is withdrawn in view of Applicant’s arguments filed on 1/25/2022.

Double Patenting
The rejection of claims 1, 5-6, 9-13 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8957022 in view of Dumont et al. and Jain et al. is withdrawn in view of Applicant’s arguments filed on 1/25/2022. 
The rejection of claims 1, 5-6, 9-13 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9186390 in view of Dumont et al. and Jain et al. is withdrawn in view of Applicant’s arguments filed on 1/25/2022. 
The rejection of claims 1, 5-6, 9-13 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10314882 in view of Jain et al. is withdrawn in view of Applicant’s arguments filed on 1/25/2022. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art (the combined teachings of Dumont et al. and Jain et al.) render obvious the claimed compound.
However, the skilled artisan would have not expected the compound to exhibit increased binding affinity and activity.
For these reasons the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658